UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4433



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN DAVID MOONEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-02-231)


Submitted:   October 22, 2003             Decided:   March 22, 2004


Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Michael Frazier, FRAZIER & OXLEY, L.C., Huntington, West
Virginia, for Appellant. Kasey Warner, United States Attorney,
Miller A. Bushong III, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John David Mooney pled guilty to possession of a firearm

by a convicted felon in violation of 18 U.S.C. §§ 922(g), 924(a)(2)

(2000).   On appeal, he alleges that the district court erred by

denying his motion to withdraw his guilty plea.       We do not find

that the district court abused its discretion in denying Mooney’s

motion to withdraw.   United States v. Ubakanma, 215 F.3d 421, 424

(4th Cir. 2000).   Thus, we affirm.   We also deny Mooney’s motion to

stay case.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 2 -